DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0015697 (Redden).
Regarding claim 1: 
Redden disclose a method for characterizing a living plant, the method comprising:
a. generating a first beam of penetrating radiation (via 200, [0051]); 
b. scanning the beam across the living plant (Fig. 1-9); 
c. detecting Compton scatter from the living plant derived from the first beam of penetrating radiation to generate a first scatter signal (via 200; [0048]); and 
d. processing the scatter signal to derive a first characteristic of the living plant [0037].  
Regarding claim 2: 
Redden disclose a method in accordance with claim 1, wherein the beam is collimated in one dimension ([0049], FOV is adjustable).  
Regarding claim 3: 
Redden disclose a method in accordance with claim 1, wherein the characteristic is chosen from the group of water content, root structure, branch structure, xylem size, fruit size, fruit shape, fruit aggregate volume, fruit maturity and an image of a part of a living plant [0037].  
Regarding claim 4: 
Redden disclose a method in accordance with claim 1, wherein scanning the beam includes irradiating the living plant with a pencil beam of penetrating radiation ([0049], FOV is adjustable).  
Regarding claim 5: 
Redden disclose a method in accordance with claim 1, wherein the penetrating radiation includes x-rays [0037].  
Regarding claim 7: 
Redden disclose a method in accordance with claim 1, further comprising acquiring data using a concurrent sensing modality ([0076]-[0084]).  
Regarding claim 8: 
Redden disclose a method in accordance with claim 7, wherein the concurrent sensing modality is one of the group of sensing modalities including visible, microwave, terahertz and ultrasound [0079].  
Regarding claim 9: 
Redden disclose a method in accordance with claim 7, further comprising correcting for at least one of motion and attitude of a conveyance from which the first beam of penetrating radiation is emitted on a basis of the data acquired using a concurrent sensing modality [0048].  
Regarding claim 10: 
Redden disclose a method in accordance with claim 7, wherein the data acquired using a concurrent sensing modality is used for registration of an image of the living plant with respect to a frame of reference of the living plant [0048].  
Regarding claim 11: 
Redden disclose a method in accordance with claim 1, wherein scanning the beam includes irradiating the living plant with a pencil beam emitted from a conveyance (Fig. 1-9, [0049], FOV adjustable).  
Regarding claim 12:  
Redden disclose a method in accordance with claim 1, wherein scanning the beam includes irradiating the living plant from above the living plant (Fig. 1-3).  
Regarding claim 13: 
Redden disclose a method in accordance with claim 1, wherein scanning the beam includes irradiating the living plant from a position horizontally displaced with respect to the living plant (Fig. 1-9).  
Regarding claim 14:  
Redden disclose a method in accordance with claim 1, wherein generating the beam of penetrating radiation includes generating the beam in a scanner head deployed on an articulated arm (Fig. 1-9).  
Regarding claim 15:
Redden disclose a method in accordance with claim 1 wherein a gripper and an x-ray source with pencil beam collimation are disposed on a robotic arm (Fig. 1-9, [0071], [0049], FOV is adjustable).  
Regarding claim 16: 
Redden disclose a method in accordance with claim 1, wherein deriving a characteristic of the living plant includes deriving a characteristic of a root of the living plant [0033].  
Regarding claim 17: 
Redden disclose a method in accordance with claim 1, wherein scanning includes emitting the penetrating radiation concurrently into two half spaces (Fig. 1-9).  
Regarding claim 18: 
Redden disclose a method in accordance with claim 1, wherein scanning includes directing the beam of penetrating radiation electronically (Fig. 1-9).  
Regarding claim 19: 
Redden disclose a method in accordance with claim 1, wherein generating a beam of penetrating radiation includes passing the penetrating radiation through a defining aperture (Fig. 1-9, {0049]).  
Regarding claim 20: 
Redden disclose a method in accordance with claim 19, further comprising adjusting the defining aperture during the course of scanning the beam [0049].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884